UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 10, 2014 Date of Report (Date of earliest event reported) American Spectrum Realty, Inc. (Exact name of registrant as specified in its charter) Maryland 001-16785 52-2258674 (State or Other Jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2401 Fountain View, Suite 750, Houston, Texas 77057 (Address of principal executive offices)(Zip Code) (713) 706-6200 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Settlement Agreement American Spectrum Realty, Inc. (the "Company") entered into a Settlement Agreement (the "Settlement Agreement") effective June10, 2014, by and among the Company, American Spectrum Realty Operating Partnership, L.P., a Delaware limited partnership and American Spectrum Dunham Properties, LLC, a Delaware limited liability company, (collectively, the "American Spectrum Parties"), on the one hand, and Dunham & Associates Holdings, Inc., a California corporation, Asset Managers, Inc., a California corporation, D&A Daily Mortgage FundIII, L.P., a California limited partnership and D&A Intermediate-Term Mortgage FundIII, L.P. a California limited partnership (collectively, the "Dunham Parties"), on the other hand. Under the terms of the Settlement Agreement, the parties agreed to settle an action filed by American Spectrum in the District Court of Harris County, Texas, entitled American Spectrum et al. v. Dunham & Associates Holdings, Inc. et al., Case No.2014-24363 (the "Texas Action"). In consideration for the releases and covenants contained in the Settlement Agreement, the Dunham Parties agreed to repurchase from the American Spectrum Parties the fourteen (14) properties listed on ExhibitA to the Settlement Agreement (collectively, the "Properties"), for the same net contribution value at which such Properties were sold to the American Spectrum Parties pursuant to the Contribution Agreement between the parties effective as of December30, 2013 (the "Contribution Agreement").The parties valued the Properties at an aggregate value of $55,531,000.00 and the Dunham Parties assumed debt on the Properties in an aggregate amount of $8,119,799.00.In consideration for the transfer of the Properties, the Dunham Parties agreed to surrender to the Company shares of 8% Cumulative Preferred Stock, SeriesB (the "Series B Preferred"), with an aggregate liquidation preference to $47,411,201.00, which amount is equal to the net contribution value at which the Properties were originally contributed to the American Spectrum Parties (such shares, the "Series B Shares"). In addition to surrendering the SeriesB Shares, the Dunham Parties agreed to modify the rights, preferences and privileges of the SeriesB Preferred to, among other things, modify the number of shares SeriesB Preferred subject to mandatory redemption, modify the circumstances under which the SeriesB Preferred is entitled to elect a majority of the Board of Directors of the Company and eliminate certain protective provisions for the SeriesB Preferred.In addition, the SeriesB Amended Articles Supplementary established April1, 2014 as the date after which no dividends shall accrue with respect to the SeriesB Shares surrendered to the Company.The foregoing description of the SeriesB Amended Articles Supplementary is a summary, and, as such does not purport to be complete and is qualified in its entirety by reference to the SeriesB Amended Articles Supplementary, which is filed as Exhibit3.1(i) to this Current Report on Form 8-K and incorporated herein by reference. In addition to agreeing to the repurchase of the Properties in consideration for the surrender of the SeriesB Shares by the Dunham Parties, the parties agreed to amend the Letter Agreement dated December30, 2013 (the "Loan Agreement") pursuant to which Dunham & Associates Holdings, Inc. had agreed to loan or to arrange for a loan from third parties (collectively, the "Lender") to American Spectrum Dunham Properties an aggregate principal amount $6,000,000.00 (the "Loan").The first tranche of the Loan in the amount of $3,000,000.00 (the "Tranche 1 Loan"), was advanced to American Spectrum Dunham Properties on January3,2014.Pursuant to the Settlement Agreement, the American Spectrum Parties and the Dunham Parties modified the Loan Agreement, among other things, to eliminate the obligation of Lender to make or arrange the second tranche of the Loan in the amount of $3,000,000.00.In consideration of Dunham & Associates Holdings, Inc., providing or arranging for the Loan, the Company issued to Dunham & Associates Holdings, Inc., warrants (the "Warrants") to purchase up to 600,000 shares of the Common Stock of the Company (the "Warrant Shares") at any time prior to December31, 2018, at a price per share of $2.00.Pursuant to the Settlement Agreement, the number of Warrant Shares was reduced to 300,000 and the expiration date for exercise of the Warrants was modified to the earlier of December1, 2018, or the later of 30 days from the date of repayment of the Tranche 1 Loan or the 90th day following the date of repayment of the Tranche 1 Loan on which the common stock of the Company has continually traded on the NYSE or other exchange or quotation system. -2- As part of the Settlement Agreement, the American Spectrum Parties and the Dunham Parties released each other and their respective affiliates from all claims, damages, losses and liabilities arising in any manner from the Texas Action, except for rights and obligations under the Settlement Agreement or continuing rights and obligations under the Contribution Agreement, Loan Agreement, Tranche1 Loan and the Series B Amended Articles Supplementary. Item 2.01Completion of Acquisition or Disposition of Assets. Pursuant to the Settlement Agreement, the American Spectrum Parties transferred to the Dunham Parties, fourteen (14) properties consisting of [commercial/retail properties, multi-family and single-family residence properties, RV parks and land] in exchange for the Dunham Parties surrendering to the Company the SeriesB Shares.The information set forth under Item 1.01 regarding the terms of the Settlement Agreement is incorporated herein by reference. Item3.03Material Modification of the Rights of Security Holders. 8% Cumulative Preferred Stock, Series B Pursuant to the Settlement Agreement, the Company will file the SeriesB Amended Articles Supplementary with the Maryland State Department of Assessments and Taxation (the "SDAT") modifying certain aspects of the rights, preferences and privileges of the SeriesB Preferred, including the following: ● Eliminating certain events of default giving rise to the right of the SeriesB Preferred to elect a majority of the Board of Directors of the Company or to require the redemption of all outstanding shares of SeriesB Preferred.The events of default eliminated in connection with the Settlement Agreement include defaults on indebtedness of the American Spectrum Parties and monetary judgments against the American Spectrum Parties. ● Establishing a 60-day grace period for the payment of dividends or redemption payments in respect of the SeriesB Preferred before the holders of the SeriesB Preferred have the right to elect a majority of the Board of Directors of the Company. ● Establishing April1, 2014, as of the date after which no dividends shall accrue on the SeriesB Preferred. -3- The vote or consent of the holders of 66-⅔% of the outstanding shares of 8% Cumulative Preferred Stock, Series C (the "Series C Preferred") is necessary to amend the Series B Articles Supplementary of the Company.Holders of 66-⅔% of the outstanding shares of Series C Preferred authorized and approved the SeriesB Amended Articles Supplementary. The foregoing description of the SeriesB Amended Articles Supplementary is a summary, and, as such, does not purport to be complete and is qualified in its entirety by reference to the SeriesB Amended Articles Supplementary, which filed as Exhibit3.1(i) to this Current Report on Form 8-K and incorporated herein by reference. Item5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On June10, 2014, the Company filed the SeriesB Amended Articles Supplementary amending certain rights, preferences and privileges of the SeriesB Preferred. The information about the SeriesB Amended Articles Supplementary under Item 3.03 of this Current Report on Form 8-K, including the summary description of the changes in the rights, preferences and privileges of the SeriesB Preferred, is incorporated herein by reference.A copy of the SeriesB Amended Articles Supplementary is filed as Exhibit3.1(i) to this Current Report on Form 8-K and incorporated hereby reference. Forward-Looking Statements The Company’s statements contained in this Current Report on Form 8-K that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended. Actual results may differ materially from those included in the forward-looking statements. The Company intends those forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and the Company is including this statement for purposes of complying with those safe-harbor provisions.Forward-looking statements, which are based on certain assumptions and describe future plans, strategies, intentions and expectations, are generally identifiable by use of the words "expect," "project," "may," "will," "should," "could," "would," "intend," "plan," "propose," "anticipate," "estimate," "believe," "continue," "predict," "potential" or the negative of such terms and other comparable terminology. The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Item 8.01Other Events On June16, 2014, American Spectrum Realty, Inc. issued a press release regarding the transactions described above.A copy of the press release is filed as Exhibit 99.1 to this Form8-K. -4- Item 9.01. Exhibits and Financial Statements. (a) Exhibits. Exhibits Description 3.1(i) Articles Supplementary for 8% Cumulative Preferred Stock, SeriesB of American Spectrum Realty, Inc. Settlement Agreement by and among the Company, American Spectrum Realty Operating Partnership, L.P., American Spectrum Dunham Properties, LLC, and Dunham & Associates Holdings, Inc., D&A Daily Mortgage FundIII, L.P., D&A Semi-Annual Mortgage FundIII, L.P. and D&A Intermediate-Term Mortgage FundIII, L.P. Copy of Press Release issued by American Spectrum Realty, Inc. on June16, 2014 -5- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN SPECTRUM REALTY, INC. By: /s/ William J. Carden Name: William J. Carden Title:Chairman of the Board, President and Chief Executive Officer Date:June 10, 2014 -6-
